            Case 1:18-cv-03403-SAG Document 131 Filed 12/08/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 NORTHERN DIVISION



 BRITTNEY GOBBLE PHOTOGRAPHY,                         Case No. 1:18-cv-03403-SAG (Lead Case)
 LLC,
                                                      Case No. 1:18-cv-03384-SAG
                                                      Case No. 1:19-cv-00559-SAG
                                 Plaintiff,           Case No. 1:19-cv-00606-SAG

                        v.
                                                      PLAINTIFF BRITTNEY GOBBLE
 SINCLAIR BROADCAST GROUP, INC.,                      PHOTOGRAPHY, LLC’S CONSENT
 et al.,                                              MOTION FOR LEAVE TO FILE
                                                      SECOND AMENDED COMPLAINT
                                 Defendants.




   PLAINTIFF BRITTNEY GOBBLE PHOTOGRAPHY, LLC’S CONSENT MOTION
            FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

        Plaintiff Brittney Gobble Photography, LLC (“Gobble”) hereby moves the Court for

leave to file its Second Amended Complaint, pursuant to Fed. R. Civ. P. 15(a)(2). Filed

simultaneously with this Motion are the proposed Second Amended Complaint and the proposed

Second Amended Complaint with the changes noted as required by L.R. 103(6)(c).
        Plaintiff has provided clean and redlined versions of the Second Amended Complaint to

counsel for Defendants and has conferred with Defendants. Defendants consent to the filing of

the Second Amended Complaint.

        Plaintiff has prepared the Second Amended Complaint mainly for the purposes of

streamlining the case and eliminating many Defendants, particularly those that do not hold any

substantial assets except for the station’s FCC license. Plaintiff has also added some factual

allegations that have developed over the course of discovery.

        Therefore, Plaintiff respectfully requests that the Court permit the filing of the Second

Amended Complaint attached hereto as Plaintiff’s operative complaint.

                                                 1
1935369.3
            Case 1:18-cv-03403-SAG Document 131 Filed 12/08/20 Page 2 of 3




                                        Respectfully submitted,
 December 8, 2020
                                        By:     /s/ Robert E. Allen
                                              Robert E. Allen

                                        C. Justin Brown
                                        Maryland State Bar No. 28110
                                        brown@cjbrownlaw.com
                                        Brown Law Firm
                                        1 N. Charles St., Suite 1301
                                        Baltimore, Maryland 21201
                                        Telephone: (410) 244-5444
                                        Facsimile: (410) 934-3208

                                        C. Dale Quisenberry (admitted pro hac vice)
                                        Texas State Bar No. 24005040
                                        dale@quisenberrylaw.com
                                        Quisenberry Law PLLC
                                        13910 Champion Forest Drive, Suite 203
                                        Houston, Texas 77069
                                        Telephone: (832) 680-5000
                                        Facsimile: (832) 680-5555

                                        Robert E. Allen (admitted pro hac vice)
                                        Cal State Bar No. 166589
                                        rallen@glaserweil.com
                                        Thomas P. Burke Jr. (admitted pro hac vice)
                                        tburke@glaserweil.com
                                        Glaser Weil Fink Howard Avchen & Shapiro LLP
                                        10250 Constellation Blvd., 19th Fl.
                                        Los Angeles, CA 90067
                                        Telephone: (310) 282-6280

                                        Counsel for Brittney Gobble Photography, LLC




                                          2
1935369.3
             Case 1:18-cv-03403-SAG Document 131 Filed 12/08/20 Page 3 of 3




                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY, that on this 8th day of December 2020, a copy of the foregoing document

was filed electronically. Notice of the filing will be sent to all parties who have appeared by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s system.


                                                      _/s/ Robert E. Allen_____
                                                      Robert E. Allen




                                                     1
1935369.3
